PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Warr et al.
Application No. 15/472,817
Filed: March 29, 2017
Attorney Docket No. Warr 20170329
For: PEEP HOLE SECURITY SYSTEM AND METHOD
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed January 12, 2021, to revive the above-identified application.

The petition is DISMISSED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed January 10, 2019, which set a shortened statutory period for reply of two (2) months. A five (5) month extension of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on July 11, 2019. A Notice of Abandonment was mailed September 6, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D). The present petition lacks item(s) item (3) above.

Turning first to item (3) above, the statement of unintentional delay is not considered at this time to be a properly submitted statement. In this regard, the petition containing the statement of unintentional delay is signed by Garrett M. Warr. See 37 CFR 1.33(b).

Applicant’s attention is directed to 37 CFR 1.33(b), which states:
 
Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3)    The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.
 
In this case, an unsigned amendment (or petition) or one not properly signed by a person having authority to prosecute the application is not entered. This applies, for instance, where the amendment (or petition) is signed by only one of two applicants and the one signing has not been given a power of attorney by the other applicant. Therefore, as the petition is not signed by all the inventors and the record herein fails to disclose that the applicant herein (Garrett M. Warr) was ever power of attorney to act on behalf of inventor of William Warr, or that he is an assignee of the entire interest and has complied with the provisions of 37 CFR 3.73(c), the petition is considered to not contain a proper statement of unintentional delay.

Therefore, a properly signed renewed petition under 37 CFR 1.137(a), containing the unintentional statement, signed by all the applicants for the patent or a registered patent practitioner is required.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.  


/APRIL M WISE/Paralegal Specialist, Office of Petitions


cc:	GARRETT M. WARR
	173 WOODY HILL RD
	HOPE VALLEY, RI  02832                                                                                                                                                                                                      



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).